Citation Nr: 0711789	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
vision.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

The Board also notes that although the veteran also initiated 
an appeal of an August 2002 rating decision denying service 
connection for a macular drusen of the right eye, in a 
November 2002 statement he indicated that he was not 
contesting the denial of service connection for the macular 
drusen.  The Board will limit its consideration accordingly.

The veteran's claim for service connection for a low back 
disability is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

No defective vision resulting from a disease or injury was 
present in service and any currently present defective vision 
resulting from a disease or injury is unrelated to service.


CONCLUSION OF LAW

Bilateral defective vision is not due to a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for his bilateral 
eye disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulation and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the notice 
required under the VCAA in a letter mailed in May 2002, 
before the RO's initial adjudication of the claim.  Although 
the letter did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should submit such evidence or provide the RO with 
the identifying information and any authorization necessary 
for VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  The veteran was also provided with the requisite 
notice with respect to the disability-rating element and the 
effective-date element of his claim in a letter mailed in 
March 2006.   

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining all available service 
medical records.  In this regard, the Board notes that some 
of the veteran's service medical records were destroyed by 
fire at the National Personnel Records Center.  The record 
also reflects that the RO obtained the veteran's VA treatment 
records and also afforded him a VA examination in June 2002 
to determine the nature of any currently present eye 
disorders.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

Accordingly, the Board will address the merits of the 
veteran's claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Congenital or developmental defects and refractive error are 
not diseases or injuries for VA compensation purposes.  38 
C.F.R. § 3.303(c) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran claims that he developed defective vision in 
service due to eye strain  caused by processing a great deal 
of paperwork in a dim work warehouse.  The available service 
medical records do not include the report of an examination 
for entrance onto active duty or release from active duty.  
They do not show that the veteran was found to have defective 
vision; however, the Board will assume for the purpose of 
this decision that the veteran's visual acuity did decrease 
during service and that the veteran was prescribed glasses 
during service, as contended.  Since refractive error alone 
is not a disease or injury for VA compensation purposes, the 
essential question presented to the Board is whether the 
veteran's defective vision is due to a disease or injury 
incurred in or aggravated by service.

The veteran has submitted no medical evidence supporting his 
contention that his defective vision is the result of eye 
strain.  In fact, the only medical evidence documenting the 
presence of any eye disability is the report of a June 2002 
VA eye examination performed in response to the veteran's 
claim for service connection.  This report indicates that the 
veteran was found to have a drusen in the macular area of the 
right eye and nuclear sclerosis of the lens in each eye.  It 
also indicates that the veteran's corrected visual acuity was 
20/20 -1 in the right eye and 20/20 in the left eye.  The 
examiner did not diagnose eye strain or identify it as a 
cause of the veteran's defective vision.  Moreover, there is 
absolutely no indication that the macular drusen or nuclear 
sclerosis is related to service and the veteran has not 
contended that either of these abnormalities is related to 
service.  

In essence the evidence of a nexus between the veteran's 
defective vision and a disease or injury incurred in or 
aggravated by service is limited to the veteran's own 
statements.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Service connection for a bilateral defective vision is 
denied.


REMAND

The veteran contends that he developed low back pain in 
service coincident to heavy lifting and required medication 
and rehabilitation for months as a result.  He also contends 
that he has had back problems since his discharge from 
service.  The available service medical records do not 
document this.  

The service medical records do show that the veteran received 
treatment in July 1953 for a furuncle in the right lumbar 
region and also received a spinal injection in February 1955 
when he underwent an appendectomy.  The veteran's 
representative contends that these occurrences in service 
could be contributing factors to his low back disability.  

The available post-service does show that the veteran 
currently has a low back disability.  Although he was 
afforded a VA examination of his back in June 2002, the 
examiner did not provide an opinion concerning the etiology 
of the veteran's back disability.  

The Board has found no reason to question the veteran's 
account of his low back symptoms and related treatment in 
service or that he has had recurrent low back problems after 
service.  Therefore, in accordance with 38 C.F.R. § 3.159(c), 
the Board has determined that he should be afforded a VA 
examination to determine the etiology of his low back 
disability.

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with notice that he should submit any pertinent 
evidence in his possession.  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice that 
he should submit any pertinent evidence 
in his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present low back disorders.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's low back as to whether there is 
a 50 percent or better probability that 
such disorder is etiologically related to 
his military service.  In rendering the 
opinion, the examiner should assume that 
the veteran did experience low back pain 
in service coincident to heavy lifting 
and that he received treatment for the 
low back pain in service.  

The examiner should also provide the 
rationale for all opinions expressed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


